Citation Nr: 1019079	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has asserted in-service noise exposure from 
working at an airbase for four years and from his Vietnam 
service; he also has reported minimal post-service noise 
exposure.

2.  The objective and probative evidence is in equipoise as 
to whether bilateral hearing loss and tinnitus are 
attributable to exposure to acoustic trauma experienced 
during active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.385 (2009).

2. With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus have 
been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2007, prior 
to the date of the issuance of the appealed May 2008 rating 
decision.  The Board further notes that this letter also 
informed the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in May 2008 that was fully adequate for the 
purposes of determining the nature and etiology of the 
Veteran's claimed hearing loss and tinnitus.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Moreover, in light of the fully favorable 
disposition in this case, any notice or assistance deficiency 
was not prejudicial to the Veteran. 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Background

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of noise exposure during his 
active service.  

Service treatment records are silent as to complaints, 
findings, or diagnosis of any hearing loss or tinnitus.  His 
April 1969 separation examination recorded normal hearing as 
the result of a whispered voice test, and there was no 
notation of any tinnitus.  

The first record noting hearing loss is a May 2002 private 
letter from Dr. B. A. M.; M.D., F.A.C.S., which states that 
the Veteran had a high frequency sensorineural hearing loss 
of mild to moderate degree involving both ears symmetrically 
and with otherwise normal hearing thresholds throughout the 
low and mid frequency registers.  The doctor noted that the 
Veteran's history of hearing loss secondary to loud noise 
exposure during his military service.  

The Veteran underwent a VA audiological evaluation in May 
2008.  At that time, he reported that he had experienced 
hearing loss since 1966 that had worsened slightly over the 
years.  He also reported a constant ringing in his left ear 
and an occasional ringing in his right ear that also 
developed in 1966.  He further explained that as a result of 
his claimed hearing loss he had difficulty hearing in the 
presence of background noise.  

The Veteran reported that while in the military he was 
exposed to excessive noise from working at an airbase for 
four year.  Moreover, while in Vietnam he served on guard 
duty at the end of an airway and he was further exposed to 
noise from jets flying over while he was in a foxhole for one 
week periods once a month for one year with no hearing 
protection.  The examiner noted that the Veteran had 
excessive noise exposure outside of service when he went 
target shooting six times, yet the Veteran reported wearing 
hearing protection.  Audiometric testing demonstrated 
bilateral hearing loss for VA purposes under 38 C.F.R. 
§ 3.385.  A diagnosis of tinnitus was also noted (while the 
diagnosis was limited to the left ear, as will be discussed 
below, the Veteran's statements as to bilateral ringing in 
the ears are found to be competent and credible, thus 
establishing bilateral tinnitus.)

The examiner noted that the Veteran had essentially normal 
hearing when he entered the military in 1966 except for a 
mild high frequency hearing loss in the right ear and that at 
the time of separation in 1969 a whispered voice test was 
normal.  However, the examiner stated that this type of 
testing was not sensitive to any kind of high frequencies.  
The examiner opined that the Veteran's hearing loss was not a 
result of noise exposure while in the military since there 
was no evidence of hearing loss upon discharge or within a 
year of leaving the service.  Furthermore, the examiner 
opined that the Veteran's tinnitus was not a result of noise 
exposure in the military since the medical records were 
silent for any mention of tinnitus.  

Analysis  

After a careful review of the evidence the Board finds that 
entitlement to service connection for bilateral hearing loss 
and tinnitus are granted.  

In reaching the above conclusion, the Board notes that the 
Veteran's claimed in-service noise exposure appears to be 
consistent with the circumstances of his service as noted in 
official military documents.  38 U.S.C.A. § 1154(a).  As 
such, in-service noise exposure is conceded here.  Moreover, 
the Veteran is competent to testify as to observable symptoms 
such as ringing in his ears, and, tinnitus is the type of is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  
Given his in-service noise exposure and the lack of 
significant post-service noise exposure, the Board finds the 
Veteran's assertions of hearing loss dating back to service 
to be credible here.  Thus, such statements here establish 
continuity of symptomatology such as to enable a grant of 
service connection for both hearing loss and tinnitus.  

The Board acknowledges that in the May 2008 VA audiological 
evaluation the examiner opined that the Veteran's current 
bilateral hearing loss and tinnitus were not related to his 
military service due to the lack of in-service evidence of 
either condition.  However, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection for such condition.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

The Board observes that at the May 2008 audiological 
evaluation the examiner stated that whispered voice testing, 
the only testing the Veteran received at his separation from 
service, is not sensitive to any high frequencies.  The Board 
notes that the Veteran currently has high frequency hearing 
loss and that he stated that he has experienced this hearing 
loss since 1966 during his active military duty.  Thus, the 
absence of demonstrated hearing loss from the whisper test at 
separation is not deemed to be a sound predicate for a 
negative nexus opinion.  As such, the opinion has little 
probative value and is here outweighed by the continuity of 
symptomatology established by the lay evidence of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the Board finds that the Veteran has established the 
existence of in-service noise exposure consistent with the 
conditions of that time and that he offered credible 
testimony regarding the onset and chronicity of his claimed 
bilateral hearing loss and tinnitus.  Resolving the benefit 
of the doubt in the Veteran's favor, and without ascribing 
error to the action of the RO, the Board finds that the 
criteria for service connection for bilateral hearing loss 
and for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


